Citation Nr: 1206793	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-08 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her mother


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The appellant had military service in the Naval Reserves from August 1999 to May 2006.  She also served in the Army Reserves following her separation from the Naval Reserves, including a period of active duty for training from July 2006 to August 2006.  She also had periods of inactive duty for training during those times.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appellant and her mother testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2010.  A transcript of the hearing has been associated with the appellant's claims file.  

At her December 2010 hearing before the undersigned Veterans Law Judge, the appellant stated that she wished to withdraw from appeal her claim for service connection for chronic fatigue syndrome.  In light of the appellant's statements, the Board considers this claim to be withdrawn and no longer in appellate status. 


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim for service connection for a low back disorder.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A review of the appellant's claims file reflects that she has received ongoing treatment at the VA Salt Lake City Health Care System.  Records in the file specifically document treatment at the Salt Lake VA facility from May 2010 to February 2011.  The Board notes, however, that a note in the file indicates that there are records dating from at least November 2009 that have not yet been associated with the claims file.  In addition, the appellant has indicated that she has received ongoing treatment at the Salt Lake facility since her separation from the Reserves.  The Board acknowledges that the RO has obtained some records of the appellant's treatment at the Salt Lake facility.  It does not appear, however, that the RO has obtained complete records from the facility, either prior to May 2010 or more recent than February 2011.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the appellant's claim, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the VA Salt Lake City Health Care System, as well as any associated facilities, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, VA law provides that active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  Thus, service connection may be established for disability resulting from injuries or diseases incurred or aggravated during active duty or active duty for training, but only for injuries incurred or aggravated during inactive duty for training. 

Regarding the appellant's service connection claim, the Board acknowledges that the appellant contends that she has a disorder of the low back that she believes is related to military service.  In particular, the appellant claims that she injured her back while lifting a heavy ammunition box during a period of inactive duty training and that her current back problems stem from that initial injury.  

Regarding diagnosis of the appellant's disability, the Board acknowledges that service treatment records reflect that on multiple occasions, including in August 1999, August 2004, and May 2006, when given medical examinations, she was found to have a normal spine and normal musculoskeletal and neurological systems.  She was treated in February 2007 for what was diagnosed as an acute low back strain and musculo-ligamentous injury with lumbar radiculopathy.  At the time, she reported having injured her back while on inactive duty training when she lifted a heavy box and immediately felt radiating pain in her low back.  Treatment records from later that month reflect a diagnosis of lumbago and lumbar radiculopathy.  She was put on a permanent profile in March 2007 secondary to a diagnosis of sciatica.  Further records reflect that the appellant was given radiological evaluation in May 2007, at which time she was found to have degenerative facet changes and disc changes in her lumbosacral spine.  A follow-up MRI study of the appellant's low back conducted in July 2007 resulted in a diagnosis of mild degenerative disc disease in the lumbosacral spine.  Records present in the claims file reflect that the appellant has sought ongoing treatment with her VA and private treatment providers for low back problems.

The Board notes that the appellant is competent to provide testimony concerning factual matters of which she has firsthand knowledge, such as symptoms of low back problems during service, or symptoms of a current low back disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that an appellant had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the appellant's claim of service connection for a low back disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the appellant should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file.  Specifically, the appellant should be afforded a full evaluation in order to determine the current diagnosis or diagnoses of her claimed low back disorder.  In addition to conducting a thorough physical examination, the designated examiner must provide a medical nexus opinion with respect to any identified disorder, to include sciatica.  The opinion must address whether the appellant has sciatica, or any other low back disability, that is directly attributable to her military service, to include in particular the February 2007 incident in which she was treated for acute back strain following lifting a heavy box during inactive duty training.  The examiner must include a well-reasoned medical opinion addressing the onset of any diagnosed low back disorder and the medical probabilities that such disability is related to the appellant's time in service, particularly in light of her contentions, her multiple treatments for low back pain, and the diagnoses of sciatica, degenerative disc disease, and acute back strain assigned by her treatment providers.  The examiner's opinion must be based upon consideration of the appellant's documented medical history and assertions through review of the claims file.

In view of the foregoing, the case is REMANDED for the following action:

1.  The appellant must be sent a letter requesting that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the appellant's ultimate responsibility to submit.  

2.  The AOJ must obtain from the VA Salt Lake City Health Care system any available medical records pertaining to the appellant's examination or treatment at that facility at any time prior to May 2010 or from February 2011 to the present.  Any other sources of treatment records identified by the appellant should also be contacted.  All records and/or responses received must be associated with the claims file.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

The AOJ should also attempt to verify the appellant's service during February 2007, including any period of active duty for training or inactive duty training.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the appellant must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b) (2011).  

The examiner must review the claims file, examine the appellant, and provide diagnoses for each back disorder the appellant currently experiences.  Testing necessary to arrive at diagnoses, including x-rays, should be undertaken.  For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder has been caused or made chronically worse by the appellant's time with the Army and Naval Reserves, including in particular the February 2007 incident in which she claims she was injured while lifting a heavy ammunition box.  

The examiner must review the appellant's claims file, to include a copy of this remand and any evidence obtained pursuant to the development directed herein.  A well reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

